                                              Case 3:19-cv-06144-SI Document 52 Filed 06/11/21 Page 1 of 2




                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         JENNIFER MEIGHAN,
                                   4                                                    Case No. 19-cv-06144-SI (SI)
                                                       Plaintiffs,
                                   5
                                                 v.                                     THIRD AMENDED PRETRIAL
                                   6                                                    PREPARATION ORDER (CIVIL)
                                         AMAZON.COM, INC., et al.,
                                   7
                                                       Defendants.
                                   8

                                   9
                                       It is hereby ORDERED pursuant to F.R.C.P. and the Local Rules of this Court:
                                  10

                                  11   DISCOVERY PLAN: Per F.R.Civ.P and Local Rules, subject to any provisions below.

                                  12   NON-EXPERT DISCOVERY CUTOFF is: 8/16/2021.
Northern District of California
 United States District Court




                                  13   DESIGNATION OF EXPERTS: 8/31/2021; REBUTTAL: 9/21/2021;
                                            Parties SHALL conform to Rule 26(a)(2).
                                  14

                                  15   EXPERT DISCOVERY CUTOFF is: 10/22/2021.

                                  16   DISPOSITIVE MOTIONS SHALL be filed by; 11/11/2021;
                                            Opp. Due: 12/13/21; Reply Due: 1/10/2022;
                                  17        and set for hearing no later than 1/28/2022 at 10:00 AM.
                                  18
                                       PRETRIAL PAPERWORK due: 3/1/2022
                                  19   PRETRIAL CONFERENCE DATE: 3/1520/22 at 3:30 PM.

                                  20   JURY TRIAL DATE: 3/28/2022 at 8:30 AM.
                                            Courtroom 1, 17th floor.
                                  21
                                       TRIAL LENGTH is estimated to be 10-14 days.
                                  22

                                  23   SPECIAL DISCOVERY AND PRETRIAL PROVISIONS:

                                  24
                                       The pretrial conference SHALL be attended by trial counsel prepared to discuss all aspects
                                  25   of the case, including settlement. Parties SHALL conform to the attached instructions.
                                  26   Plaintiff is ORDERED to serve a copy of this order on any party subsequently joined in this
                                       action.
                                  27

                                  28
                                                 Case 3:19-cv-06144-SI Document 52 Filed 06/11/21 Page 2 of 2




                                   1          IT IS SO ORDERED.

                                   2

                                   3   Dated: June 11, 2021

                                   4                                             ____________________________________
                                                                                 SUSAN ILLSTON
                                   5                                             United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                             2
